Citation Nr: 1709307	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  11-03 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetic retinopathy, claimed as secondary to service-connected diabetes mellitus, type II (DM).  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arterial hypertension, claimed as secondary to service-connected DM.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetic nephropathy, claimed as secondary to service-connected DM.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression, claimed as secondary to service-connected DM.  

5.  Entitlement to service connection for peripheral vascular insufficiency of the bilateral upper extremities.  

6.  Entitlement to service connection for peripheral edema of the lower extremities, claimed as bilateral leg swelling, to include as secondary to service-connected DM.  

7.  Entitlement to a separate disability rating for changes in loss of hair and skin pigmentation and hair loss, claimed as secondary to service-connected DM.  

8.  Entitlement to service connection for duodenitis and gastric reflux, claimed as secondary to service-connected DM. 

9.  Entitlement to service connection for gastroparesis, claimed as secondary to service-connected DM.

10.  Entitlement to service connection for residuals of a stroke, claimed as secondary to service-connected DM.

11.  Entitlement to service connection for a heart disorder, to include coronary artery disease, claimed as secondary to service-connected DM.

12.  Entitlement to service connection for impaired autonomic control of the defusor/sphincter, claimed as secondary to service-connected DM.

13.  Entitlement to service connection for a bilateral ankle disorder, claimed as secondary to service-connected DM.

14.  Entitlement to service connection for a bilateral knee disorder, claimed as secondary to service-connected DM.

15.  Entitlement to service connection for a lumbar spine disorder.  

16.  Entitlement to a disability rating in excess of 20 percent for DM.  
17.  Entitlement to increased ratings for peripheral vascular insufficiency of both lower extremities, each rated as 20 percent disabling prior to October 30, 2012, and each rated as 40 percent thereafter.  

18.  Entitlement to increased ratings for peripheral neuropathy of both lower extremities, each rated as 20 percent disabling.

19.  Entitlement to increased ratings for peripheral neuropathy of the upper lower extremities, each rated as 20 percent disabling.

20.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

During the pendency of the appeal, the RO increased the disability rating for the Veteran's peripheral vascular insufficiency of the right and left lower extremities to 40 percent each.  Because the RO did not assign the maximum disability rating possible, the appeals remain in appellate status and are properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran had indicated that he wished to appear for a hearing before a member of the Board.  However, in a May 2011 statement, the Veteran withdrew his hearing request.  38 C.F.R. § 20.702(e) (2016).  

Next, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran submitted an application for a TDIU in July 2009.  However, the Board finds that the claim is part and parcel of the increased rating appeals presently before the Board.  Those claims were submitted in June 2009.  Further, the Board finds that entitlement to a TDIU is on appeal for the entire appeal period, to include after October 30, 2012, when the Veteran's combined disability rating was increased to 100 percent.  The award of a total combined rating does not necessarily render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  However, the Board does not consider entitlement to special monthly compensation herein, as the Veteran's TDIU is not predicated on one service-connected disability.  See 38 U.S.C.A. § 1114 (s) (West 2014); Bradley, 22 Vet. App. at 293-94.

The matters concerning the applications to reopen, and the issue of entitlement to a TDIU are addressed in the current decision.  The remaining issues, including those service connection issues which are now to be considered on a de novo basis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO previously denied service connection for diabetic retinopathy, hypertension, nephropathy, and depression in February 2005 and declined to reopen the claim in subsequent November 2006 and June 2008 rating decisions, sending notice to the Veteran of the denial and of his appellate rights, but he did not appeal and no new and material evidence was received within the appeal period for these conditions.

2.  Evidence received since the last final denial of service connection for diabetic retinopathy, hypertension, nephropathy, and depression includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claims, the absence of which was the basis of the previous denial.

3.  With resolution of doubt in the Veteran's favor, his service-connected disorders render him unable to secure or follow substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The February 2005, November 2006, and June 2008 RO denials of service connection for diabetic retinopathy became final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

2.  The February 2005, November 2006, and June 2008 RO denials of service connection for hypertension became final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

3.  The February 2005, November 2006, and June 2008 RO denials of service connection for nephropathy became final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

4.  The February 2005, November 2006, and June 2008 RO denials of service connection for depression became final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

5.  Resolving all reasonable doubt in his favor, the criteria for entitlement to TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25, 4.26 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  In the instant decision, the Board either grants the benefit sought or remands for further development.  In short, there is no decision unfavorable to the Veteran in the instant decision.  Therefore any failure to meet these duties is harmless error and need not be discussed further

I.  New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In the February 2005 rating decision, the RO denied the Veteran's claims of entitlement to service connection for diabetic retinopathy, high blood pressure, depression, and diabetic nephropathy.  The Veteran submitted a request in July 2006 to reopen the claims, and in a November 2006 rating decision, the RO denied the Veteran's claims because no new and material evidence had been received.  Again, in December 2007, the Veteran submitted claims of entitlement to service connection for diabetic retinopathy, high blood pressure, depression, and diabetic nephropathy.  Like in the November 2006 rating decision, the RO again denied the Veteran's claims in June 2008 because no new and material evidence had been received.  Going back to the initial February 2005 denial, the Veteran did not appeal the decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Similarly, the Veteran did not appeal the November 2006 and June 2008 rating decisions, and these also became final.  Id.  

Evidence of record at the time of the February 2005 rating decision includes the Veteran's claims, service treatment records, private treatment records, and VA examinations for retinopathy, nephropathy, hypertension, and depression, all conducted in December 2004.  The VA examination for retinopathy showed no evidence of a present disability of diabetic retinopathy, rather attributing the Veteran's loss of vision to a refractive error of the eyes.  The VA examination for nephropathy similarly revealed no evidence of diabetic nephropathy.  The VA examination for hypertension contains an opinion from the examiner that the Veteran's hypertension had onset many years after his military service and that the hypertension was not etiologically related to service.  The examiner also opined that there was no causal relation between service-connected DM and hypertension.  Finally, the December 2004 VA examination for depression documents the examiner denying the presence of any specific mental disorder, further showing the examiner denying any link between a specific mental disorder and DM.  

Evidence submitted after the February 2005 decision includes a December 2007 note from Dr. L.T.V., who had treated the Veteran at his private medical office since June 1998.  Dr. L.T.V. noted that the Veteran had been treated for worsening diabetes that progressed so poorly that it caused hypertension, compromising the heart and kidneys with vascular disease.  Dr. L.T.V. further stated that the Veteran had coronary circulation deficiency in his heart manifests with strong pain in the precordial region, radiating to the upper internal extremity.  Further, opined Dr. L.T.V., the Veteran had diabetic retinopathy, peripheral circulatory pathology with cramping, tingling, and cold sensation, and lack of sensitivity to pain in the shoulders, knees, ankles, and spinal column.  The Veteran's general condition, all caused by diabetes, led to a depressed state in the Veteran, opined Dr. L.T.V.  The depression led to anxious moods, irritability, defensive psychosis with schizophrenic features, and even states of hallucination with loss of memory.  

Based on this evidence alone, without discussing any subsequent evidence received since the final decision, Board finds that new and material evidence has been presented.  The evidence is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of the present disability or nexus elements for the claims of entitlement to service connection for retinopathy, nephropathy, hypertension, and depression.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claims are reopened.   

II.  TDIU

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16 (a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). 

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment. 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). "Unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16 (b). 

The ability to work sporadically or obtain marginal employment is not substantially gainful employment. 38 C.F.R. § 4.16 (a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment. 38 C.F.R. § 4.16 (a).

Since June 2009, the Veteran meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  From June 2009, he has been service-connected for the following disorders: peripheral vascular insufficiency of the bilateral lower extremities, rated 20 percent for each extremity; peripheral neuropathy of the bilateral upper extremities, rated 20 percent for each extremity; peripheral neuropathy of the bilateral lower extremities; rated 20 percent for each extremity; and diabetes mellitus, type II, with erectile dysfunction, rated 20 percent.  His combined total rating was 90 percent prior to and from June 2009, and was increased to total, effective October 30, 2012, due to increased ratings for several of the service-connected conditions. 

As the Veteran's diabetes and associated service-connected disorders are conditions resulting from common etiology, they are combined for the purposes of determining the threshold minimum schedular rating criteria.  Therefore, for the entire appeal period, the Veteran has met the schedular criteria for a TDIU.  38 C.F.R. § 4.16 (a).

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Board resolves reasonable doubt in the Veteran's favor and finds that a TDIU is warranted.  

In his July 2009 claim, the Veteran reported last working full-time in May 2009.  He had worked as a teacher for the Department of Education from 1978 to May 2009.  He reported that he wanted to continue working as a teacher but was unable to do so as a result of his service-connected conditions.  

In a March 2008 VA examination for service-connected peripheral neuropathy of the upper and lower extremities, the Veteran reported feeling worse and being unable to fully work due to neuropathy.  The examiner noted that the bilateral upper and lower extremity neuropathy had significant effects on the Veteran's occupation, noting that the conditions resulted in decreased strength in all extremities and increased absenteeism.  The Veteran reported having an urge to shift positions frequently during the day that would interfere with his job as a teacher.  Another March 2008 VA examination for peripheral vascular disease in the lower extremities shows the Veteran reporting being unable to walk long distances or stand for a long period of time in the classroom due to leg pain and swelling.  The examiner summarized the limitations as decreased mobility and pain.

A July 2009 VA examination for peripheral vascular disease of the lower extremities shows that the Veteran's disorders had significant effects on the Veteran's occupations.  Specifically, the conditions resulted in a lack of stamina, weakness or fatigue, and pain.  These symptoms caused increased absenteeism.  In a July 2009 opinion, a VA examiner opined that the Veteran's bilateral upper and lower extremity peripheral neuropathy did not preclude substantially gainful employment requiring light, sedentary, or semi-sedentary duty work.  In an August 2009 addendum opinion, a VA examiner opined that diabetes mellitus, type II, and peripheral vascular disease do not render the Veteran unemployable to work as a teacher.  

In March 2010, VA provided yet another examination for peripheral vascular disease of the lower extremities.  At that time, no peripheral edema was found on examination.  However, the Veteran was diagnosed with leg swelling secondary to his service-connected diabetes mellitus, type II.  This impairment prevented exercise or exertion, and resulted in moderate impairment in chores, shopping, and recreation.  Examinations for the conditions discussed above were provided in October 2012, all providing similar opinions.  Notably, the examiner completing an examination report for the Veteran's peripheral vascular disease of the lower extremities found that the Veteran was capable of performing, securing, and maintaining substantially gainful employment requiring a semi-sedentary duty work with several restrictions, such as no prolonged standing or sitting or climbing stairs.  Further, the Veteran would require breaks for snacks and meals as needed for treatment and management of diabetes.  

Next, of record is a February 2010 statement from Dr. N.A.O.V.  The doctor discussed limitations stemming from the Veteran's service-connected disorders, and opined that as a consequence of diabetes and its complications the Veteran is totally incapacitated to work and unemployable. 

After a thorough review of the record, the Board finds that a TDIU is warranted because the Veteran's service-connected disorders, combined, render him unable to secure or follow substantially gainful employment.  In making this finding, the Board resolves reasonable doubt in the Veteran's favor.  The VA examinations of record comment on occupational impairment caused by the service-connected condition for which the examination was provided.  However, no opinion fully comments on impairment arising from the combined effect of all service-connected disabilities.  

In contrast, the February 2010 statement from Dr. N.A.O.V. finds that the Veteran's service-connected disorders, specifically, complications from diabetes mellitus, type II, render the Veteran totally incapacitated to work and unemployable.  The Board notes that the February 2010 private opinion seems to include consideration of conditions that are not presently service-connected, such as psychiatric symptoms that are the subject of a pending appeal.  However, Dr. N.A.O.V. clearly framed the unemployability opinion around the question of whether the Veteran's diabetes, and complications thereof, rendered him unemployable.  

Thus, notwithstanding any ambiguity, the Board resolves reasonable doubt in the Veteran's favor and finds that his service-connected disorders render him unable to secure and follow substantially gainful employment.  As such, a TDIU is warranted.  

The TDIU award is based on the combined effects of the Veteran's service-connected disabilities, as opposed to any single disability alone.  The medical opinions and the Veteran's own statements emphasize it was the combined effects of his service-connected disabilities that prevent him from working.  That is to say, the Veteran does not meet the criteria for a TDIU based on any single disability alone. See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).





ORDER

The claim of entitlement to service connection for diabetic retinopathy is reopened; the appeal is granted to this extent only.  

The claim of entitlement to service connection for arterial hypertension is reopened; the appeal is granted to this extent only.

The claim of entitlement to service connection for diabetic nephropathy is reopened; the appeal is granted to this extent only.

The claim of entitlement to service connection for depression is reopened; the appeal is granted to this extent only.  

A TDIU is granted, subject to the regulations governing the payment of VA monetary benefits.


REMAND

First, remand is required for examinations for the reopened claims of entitlement to service connection for bilateral retinopathy, hypertension, nephropathy, and depression.  The December 2007 note from Dr. L.T.V. shows a diagnosis of diabetic retinopathy.  This contrasts with the findings of the December 2004 VA examination, which showed no retinopathy.  The Board understands that multiple examinations for diabetes mellitus have been conducted throughout the appeal period, some summarily denying the presence of diabetic retinopathy.  However, in light of the unambiguous findings of Dr. L.T.V. in the December 2007 note, but because the findings are unaccompanied by rationale, the Board must remand for an adequate examination and opinion for retinopathy.  The same is true of the Veteran's reopened claims for nephropathy, hypertension, and depression.  The diagnosis of nephropathy in the 2007 private treatment note conflicts with the VA examinations of record, and a new examination is warranted that reflects consideration of Dr. L.T.V.'s diagnosis.  Regarding hypertension and depression, Dr. L.T.V. diagnosed hypertension and depressive symptoms and related them to diabetes and complications of diabetes, respectively.  This is a favorable nexus opinion.  However, as with the statements for retinopathy and nephropathy, the favorable opinions are not supported by rationale.  The same is true of a February 2010 statement from Dr. N.O.A.V., who reported that the Veteran presents with depressed mood, changes in sleep pattern, marked decreased interest and pleasure in activities, fatigue, and concentration and memory problems, and episodes of irritability and anxiety as a consequence of his diabetes and changes in lifestyle as a result of these complications.  Thus, remand is appropriate for new examination.  

Next, remand is necessary to obtain an examination for the Veteran's claimed heart disorder.  The Veteran underwent an examination for any heart conditions in March 2010.  In the diagnosis section, the examiner indicated that there was no evidence of coronary artery disease or heart condition in the examination.  However, the examiner listed coronary artery disease in the next line and found that it resulted in increased absenteeism, lack of stamina, weakness or fatigue while the Veteran was working, though he was then-retired, and the need to avoid any type of activities when he had chest pains.  Contextually, the examination report reads as if the Veteran did not have a diagnosis of a heart condition.  However, in the portion of the report where the threshold issue of present diagnosis is provided, the examiner provided inconsistent opinions.  The Board is unable to render a decision based on the March 2010 examination, especially when December 2007 and February 2010 private medical opinions indicate that there may be heart damage as a result of the Veteran's service-connected diabetes mellitus, type II.  Accordingly, remand is appropriate for a new examination to ascertain whether the Veteran presently has a heart disorder, to include coronary artery disease. 

Next, remand is necessary for the Veteran's claims of entitlement to bilateral ankle, bilateral knee, and low back disorders.  VA provided an examination for these claims in July 2009.  After examining the Veteran and reviewing the medical record, to include contemporaneously taken x-rays of the knees and ankles, the examiner diagnosed the Veteran with bilateral knee and bilateral ankle degenerative joint disease.  The Veteran had also been previously diagnosed with lumbar degenerative disc disease.  These conditions were not likely secondary to the Veteran's service-connected diabetes mellitus, type II, opined the examiner.  The conditions were diseases that were independent of diabetes mellitus and were not caused by or complications of the same.  The Board notes that, while providing an opinion as to whether these conditions were caused by service-connected disability, the examiner did not provide an opinion that addressed whether these conditions are aggravated by diabetes mellitus, type II.  Thus, the opinions are inadequate, and remand is appropriate for an addendum opinion that adequately addresses the Veteran's claims. Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address all appropriate theories of entitlement. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Next, remand is required for all remaining claims to obtain relevant federal records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159 (c)(2).  The record only contains VA treatment records from May to October 2010.  Any outstanding medical records from VA are relevant in the instant decision, particularly for the increased ratings claims, but also for the service-connection claims.  The need to obtain relevant outstanding records was emphasized tangentially by the Veteran's representative in a September 2016 brief when the argument was made that the Veteran had complained of symptoms such as claudication in his lower extremities prior to an October 2012 VA examination for his lower extremity peripheral vascular disease.  On remand, any outstanding treatment records from the San Juan VA Medical Center must be obtained.  

The AOJ is reminded, in light of the development requested below, that all documents in the Spanish language should be translated to English.   





Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification of sources by the Veteran, contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed bilateral retinopathy.  The electronic claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must determine whether the Veteran has bilateral diabetic retinopathy.  In providing this determination, the examiner must consider the December 2007 note from Dr. L.T.V. which shows a diagnosis of diabetic retinopathy.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed hypertension.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

b) The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that hypertension was had onset in or is related to the Veteran's military service.  

c)  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that hypertension was caused or aggravated by the Veteran's service-connected diabetes mellitus, type II.  

In providing this opinion, the examiner must consider the December 2007 note from Dr. L.T.V. which links hypertension to the Veteran's service-connected diabetes mellitus, type II.  

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed nephropathy.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a) The examiner must determine whether the Veteran has bilateral diabetic retinopathy.  In providing this determination, the examiner must consider the December 2007 note from Dr. L.T.V. which shows a diagnosis of nephropathy.  

b) If nephropathy is diagnosed, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the condition was caused or aggravated by the Veteran's military service.  

c) If nephropathy is diagnosed, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the condition was caused or aggravated by the Veteran's service-connected diabetes mellitus, type II.  

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed depression.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a)  The examiner must determine whether the Veteran has any psychiatric disorder, to include depression.  The examiner must consider previous physician statements regarding psychiatric symptoms documented in December 2007 and February 2010 private opinions from Dr. L.T.V. and Dr. N.O.A.V., respectively.    

b) The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that depression was had onset in or is related to the Veteran's military service.  

c) The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that depression was caused or aggravated by the Veteran's service-connected disorders, to include diabetes mellitus, type II.  

In providing this opinion, the examiner must consider the December 2007 note from Dr. L.T.V. which links depression to the Veteran's disability arising from, in pertinent part, the Veteran's service-connected diabetes mellitus, type II, and the February 2010 note from Dr. N.A.O.V., who reports that the Veteran presents with depressed mood, changes in sleep pattern, marked decreased interest and pleasure in activities, fatigue, and concentration and memory problems, and episodes of irritability and anxiety as a consequence of his diabetes and changes in lifestyle as a result of these complications.  

7.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed heart disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must determine whether the Veteran has a current heart disorder, to include coronary artery disease.  In providing this determination, the examiner must consider the December 2007 note from Dr. L.T.V. which finds that the Veteran has heart damage due to diabetes mellitus, type II. 

If the Veteran has a heart disorder other than ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm), the examiner must provide the following opinions:

a) The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the heart disorder was had onset in or is related to the Veteran's military service.  

b)  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the heart disorder was caused or aggravated by the Veteran's service-connected disorders, to include diabetes mellitus, type II.  

8.  After any additional records are associated with the claims file, refer the Veteran's claims of entitlement to service connection for bilateral knee, bilateral ankle, and low back disorders to the same examiner who conducted the July 2009 VA examination, if possible.  If the same examiner is no longer available, arrange for a similarly qualified medical professional to conduct the examination.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a) The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that bilateral ankle, bilateral knee, or low back disorders had onset in or are related to the Veteran's military service.  

b)  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that bilateral ankle, bilateral knee, or low back disorders were caused or aggravated by the Veteran's service-connected disorders, to include diabetes mellitus, type II.  

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


